Curia.

There was, perhaps, some reason to suppose so from the authorities; but we think the practice should be the same, without regard to the manner of settling the case. This will preclude all disputes upon the argument as to the frame of it. The transcriber may mistake the precise import or place of the proposed amendment; but if the case be copied and served, at least as early as the notice of argument, it gives a fair chance for correction, before the cause is called upon the calendar. We deny this motion without costs; but in future, the course must be the same in regard to cases amended or settled by agreement, or by the lapse of time, as those settled by the Judge. In all these cases, they must be drawn out, copied and served at or before giving notice of argument.
Motion denied